Name: 2003/839/EC: Commission Decision of 21 November 2003 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (Text with EEA relevance) (notified under document number C(2003) 4313)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  health
 Date Published: 2003-12-04

 Avis juridique important|32003D08392003/839/EC: Commission Decision of 21 November 2003 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (Text with EEA relevance) (notified under document number C(2003) 4313) Official Journal L 319 , 04/12/2003 P. 0021 - 0039Commission Decisionof 21 November 2003amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN)(notified under document number C(2003) 4313)(Text with EEA relevance)(2003/839/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Articles 5 and 6, thereof,Whereas:(1) Commission Decision 2002/308/EC(3), as last amended by Decision 2003/458/EC(4), establishes the lists of approved zones and approved fish farms situated in non-approved zones with regard to certain fish diseases.(2) France, Germany and Spain have submitted the justifications for obtaining the status of approved zones in the their territory with regard to VHS and IHN. The documentation provided shows that those zones meet the requirements of Article 5 of Directive 91/67/EEC. They therefore qualify for the status of approved zone and should be added to the list of approved zones.(3) France, Germany and Italy have submitted the justifications for obtaining the status of approved farm in non-approved zone for farms in their territory with regard to VHS and IHN. The documentation provided shows that those farms meet the requirements of Article 6 of Directive 91/67/EEC. They therefore qualify for the status of approved farm in a non-approved zone and should be added to the list of approved farms.(4) Italy has informed the Commission of a positive identification of IHN on a farm with approved status as regards VHS and IHN. This farm should therefore be deleted from the list of farms approved with regards to IHN.(5) Germany has by letter of 2 June 2003 informed the Commission about the need for updating Annex II due to closing down or changes of owners of some farms. Spain has by letter of 10 July 2003 responded to the request from the Commission for a clarification of the correct description of the Spanish continental zones approved in Annex I following the approval of the river Ebro by Decision 2003/458/EC.(6) Decision 2002/308/EC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/308/EC is amended as follows:1. Annex I is replaced by the text in Annex I to this Decision;2. Annex II is replaced by the text in Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 106, 23.4.2002, p. 28.(4) OJ L 154, 21.6.2003, p. 93.ANNEX I"ANNEX IZONES APPROVED WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1.A. ZONES(1) IN DENMARK APPROVED WITH REGARD TO VHS- Hansted Ã - HovmÃ ¸lle Ã - GrenÃ ¥en- TreÃ ¥- Alling Ã - Kastbjerg- Villestrup Ã - Korup Ã - SÃ ¦by Ã - Elling Ã - Uggerby Ã - Lindenborg Ã - Ãster Ã - Hasseris Ã - Binderup Ã - VidkÃ ¦r Ã - Dybvad Ã - BjÃ ¸rnsholm Ã - Trend Ã - Lerkenfeld Ã - Vester Ã - LÃ ¸nnerup med tillÃ ¸b- Slette Ã - BredkÃ ¦r BÃ ¦k- VandlÃ ¸b til Kilen- ResenkÃ ¦r Ã - KlostermÃ ¸lle Ã - Hvidbjerg Ã - Knidals Ã - Spang Ã - Simested Ã - Skals Ã - Jordbro Ã - FÃ ¥remÃ ¸lle Ã - Flynder Ã - Damhus Ã - Karup Ã - GudenÃ ¥en- HalkÃ ¦r Ã - StorÃ ¥en- Ã rhus Ã - Bygholm Ã - Grejs Ã - Ãrum Ã 1.B. ZONES IN DENMARK APPROVED WITH REGARD TO IHN- Denmark(2)2. ZONES IN GERMANY APPROVED WITH REGARD TO VHS AND IHN2.1. BADEN WÃ RTTEMBERG(3)- Isenburger Tal from the source to the water outlet of the Falkenstein farm- Eyach and its tributaries from the sources to the first weir downstream situated near the town of Haigerloch- Andelsbach and its tributaries from the sources to the turbine near the town of Krauchenwies- Lauchert and its tributaries from the sources to the obstacle of the turbine near the town of Sigmaringendorf- Grosse Lauter and its tributaries from the sources to the obstacle of the waterfall near Lauterach- Wolfegger Aach and its tributaries from the sources to the obstacle of the waterfall near Baienfurth.3. ZONES IN SPAIN APPROVED WITH REGARD TO VHS AND IHN3.1. REGION: AUTONOMOUS COMMUNITY OF ASTURIASContinental zones- All water catchment areas of AsturiasCoastal zones- The entire coast of Asturias3.2. REGION: AUTONOMOUS COMMUNITY OF GALICIAContinental zones- The water catchment areas of Galicia:- including the water catchment areas of the river Eo, the river Sil from its source in the province of LeÃ ³n, the river MiÃ ±o from its source to the barrier of Frieira, and the river Limia from its source to the barrier Das Conchas,- excluding the water catchment area of the river Tamega.Coastal zones- The coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the Punta Picos (mouth of the river MiÃ ±o)3.3. REGION: AUTONOMOUS COMMUNITY OF ARAGÃ NContinental zones- The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n- River Isuela from its source to the barrier of Arguis,- River FlÃ ºmen from its source to the barrier of Santa MarÃ ­a de Belsue,- River Guatizalema from its source to the barrier of Vadiello,- River Cinca from its source to the barrier of Grado,- River Esera from its source to the barrier of Barasona,- River Noguera-Ribagorzana from its source to the barrier of Santa Ana,- River MatarraÃ ±a from its source to the barrier of Aguas de Pena,- River Pena from its source to the barrier of Pena,- River Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the province of Valencia,- River Mijares from its source to the barrier of ArenÃ ³s in the province of CastellÃ ³n.The other watercourses of the Community of AragÃ ³n are considered as a buffer zone.3.4. REGION: AUTONOMOUS COMMUNITY OF NAVARREContinental zones- The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n- River Bidasoa from its source to its mouth,- River LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga),The other watercourses of the Community of Navarre are considered as a buffer zone.3.5. REGION: AUTONOMOUS COMMUNITY OF CASTILE-LEÃ NContinental zones- The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n- River Duero from its source to the barrier of AldeÃ ¡vila- River Sil- River TiÃ ©tar from its source to the barrier of Rosarito- River Alberche from its source to the barrier of BurguilloThe other watercourses of the Autonomous Community of Castile-LeÃ ³n are considered as a buffer zone.3.6. REGION: AUTONOMOUS COMMUNITY OF CANTABRIAContinental zones- The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of Aragon- The water catchment areas of the following rivers from their source to the sea:- River Deva- River Nansa- River Saja-Besaya- River Pas-PisueÃ ±a- River AsÃ ³n- River AgÃ ¼eraThe water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone.Coastal zones- The entire coast of Cantabria from the mouth of the river Deva to the creek of OntÃ ³n.3.7. REGION: AUTONOMOUS COMMUNITY OF LA RIOJAContinental zonesThe water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n4.A. ZONES IN FRANCE APPROVED WITH REGARD TO VHS AND IHN4.A.1. ADOUR-GARONNECatchment areas- The Charente basin- The Seudre basin- The basins of the coastal rivers in the Gironde estuary in the department of Charente-Maritime- The catchment areas of the Nive and the Nivelles (PyrÃ ©nÃ ©es Atlantiques)- The Forges basin (Landes)- The catchment area of the Dronne (Dordogne), from the source to the Eglisottes dam at Monfourat- The catchment area of the Beauronne (Dordogne), from the source to the Faye dam- The catchment area of the Valouse (Dordogne), from the source to the Ã tang des Roches Noires dam- The catchment area of the Paillasse (Gironde), from the source to the Grand Forge dam- The catchment area of the Ciron (Lot et Garonne, Gironde), from the source to the Moulin de Castaing dam- The catchment area of the Petite Leyre (Landes), from the source to the Pont de l'Espine dam at Argelouse- The catchment area of the Pave (Landes), from the source to the Pave dam- The catchment area of the Escource (Landes), from the source to the Moulin de Barbe dam- The catchment area of the Geloux (Landes), from the source to the D38 dam at Saint Martin d'Oney- The catchment area of the Estrigon (Landes), from the source to the Campet et LamolÃ ¨re dam- The catchment area of the Estampon (Landes), from the source to the Ancienne Minoterie dam at Roquefort- The catchment area of the GÃ ©lise (Landes, Lot et Garonne), from the source to the dam downstream of the confluence of the GÃ ©lise and the Osse- The catchment area of the Magescq (Landes), from the source to the mouth- The catchment area of the Luys (PyrÃ ©nÃ ©es Atlantiques), from the source to the Moulin d'Oro dam- The catchment area of the Neez (PyrÃ ©nÃ ©es Atlantiques), from the source to the JuranÃ §on dam- The catchment area of the Beez (PyrÃ ©nÃ ©es Atlantiques), from the source to the Nay dam- The catchment area of the Gave de Cauterets (Hautes PyrÃ ©nÃ ©es), from the source to the Calypso dam of the Soulom power stationCoastal areas- The whole of the Atlantic coast between the northern boundary of the department of VendÃ ©e and the southern boundary of the department of Charente-Maritime4.A.2. LOIRE-BRETAGNEContinental zones- All catchment areas in the region of Brittany with the exception of the following catchment areas:- Vilaine- Aven- Ster-Goz- the downstream part of the catchment area of the Elorn- The SÃ ¨vre Niortaise basin- The Lay basin- The following catchment areas of the Vienne basin:- the catchment area of the river La Vienne, from the sources to the dam of ChÃ ¢tellerault in the department of La Vienne- the catchment area of the river La Gartempe, from the sources to the dam (with a grid) of Saint Pierre de MaillÃ © in the department of La Vienne- the catchment area of the river La Creuse, from the sources to the dam of BÃ ©navent in the department of l'Indre- the catchment area of the river Le Suin, from the sources to the dam of Douadic in the department of l'Indre- the catchment area of the river La Claise, from the sources to the dam of Bossay-sur-Claise in the department of l'Indre and Loire- the catchment area of the brooks of Velleches and of Des Trois Moulins, from the sources to the dams of Des Trois Moulins in the department of La Vienne- the basins of the Atlantic coastal rivers in the department of VendÃ ©eCoastal areas- The entire coast of Brittany with the exception of the following parts:- Rade de Brest- Anse de Camaret- The coastal zone between the "pointe de TrÃ ©vignon" and the mouth of the river LaÃ ¯ta- The coastal zone between the mouth of the river Tohon up to the border of the department4.A.3. SEINE-NORMANDIEContinental zones- The SÃ ©lune basin4.A.4. REGION AQUITAINECatchment areas- The catchment area of river Vignac from the source to the barrier "la Forge"- The catchment area of river Gouaneyre from the source to the barrier "MailliÃ ¨res dam"- The catchment area of the river Susselgue from the source to the barrier "de Susselgue"- The catchment area of the river Luzou from the source to the barrier at the fish farm "de Laluque"- The catchment area of the river Gouadas from the source to the barrier at "l'Etange de la GlaciÃ ¨re Ã Saint Vincent de Paul"- The catchment area of the river Bayse from its sources to the barrier at "Moulin de Lartia et de Manobre"4.A.5. MIDI-PYRÃ NÃ ESCatchment areas- The catchment area of river Cernon from the source to the barrier at Saint George de LuzenÃ §on- The catchment area of the river Dourdou from the sources of the Dourdou and Grauzon rivers to the impassable barrier at Vabres-l'Abbaye4.B. ZONES IN FRANCE APPROVED WITH REGARD TO VHS4.B.1. LOIRE-BRETAGNEContinental zones- The part of the Loire basin comprising the upstream part of the Huisne catchment area from the source of the watercourses to the FertÃ ©-Bernard dams4.C. ZONES IN FRANCE APPROVED WITH REGARD TO IHN4.C.1. LOIRE-BRETAGNEContinental zones- The following catchment area of the Vienne basin:- the catchment area of the l'Anglin, from the sources to the dams of:- EDF de ChÃ ¢tellerault on the La Vienne river, in the department of la Vienne,- Saint Pierre de MaillÃ © on the La Gartempe river, in the department of la Vienne- BÃ ©navent on the La Creuse river, in the department of l'Indre- Douadic on the Le Suin river, in the department of l'Indre- Bossay-sur-Claise on the La Claise river, in the department of l'Indre and Loire5.A. ZONES IN IRELAND APPROVED WITH REGARD TO VHS- Ireland(4), excluding Cape Clear Island5.B. ZONES IN IRELAND APPROVED WITH REGARD TO IHN- Ireland(5)6.A. ZONES IN ITALY APPROVED WITH REGARD TO VHS AND IHN6.A.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTOContinental zones- Zona Val di Fiemme, Fassa e Cembra: water catchment area of the river Avisio, from the source to the artificial barrier of Serra San Giorgio situated in the commune of Giovo- Zona Val delle Sorne: water catchment area of the river Sorna from the source to the artificial barrier constituted by the hydroelectric power station located in the Chizzola (Ala) locality, before reaching the Adige river- Zona Torrente AdanÃ : water catchment area of the river AdanÃ from the source to the artificial series of barriers situated downstream of the Armani Cornelio-Lardaro farm- Zona Rio Manes: zone which collects the Rio Manes water down to a waterfall located 200 metres downstream of the farm "Troticoltura Giovanelli" located in the "La Zinquantina" locality- Zona Val Rendena: the water catchment area from the source of the Sarca river to the dam of Oltresarca in the commune of Villa Rendena- Zona Val di Ledro: the water catchment areas of the Massangla and Ponale rivers from their sources to the hydroelectric power plant at Centrale in the commune of Molina di Ledro- Zona Valsugana: the water catchment area of the river Brenta from its sources to the Marzotto dam at Mantincelli in the commune of Grigno- Zona Val del Fersina: the water catchment area of the Fersina river from its sources to the waterfall of Ponte Alto6.A.2. REGION OF LOMBARDIA, PROVINCE OF BRESCIAContinental zones- Zona Ogliolo: the water catchment area from the source of the Ogliolo stream to the waterfall, situated downstream of the Adamello fish farm, where the Ogliolo stream joins the Oglio river- Zona Fiume Caffaro: the water catchment area from the source of Cafarro stream to the artificial barrier situated one km downstream of the farm6.A.3. REGION OF UMBRIA, PROVINCE OF PERUGIAContinental zones- Zona Lago Trasimeno: Trasimeno lake6.A.4. REGION OF VENETOContinental zones- Zona Belluno: the water catchment area in the province of Belluno from the source of the Ardo stream to the downstream barrier (situated before the Ardo stream flows into the Piave river) of the farm Centro Sperimentale di Acquacoltura, Valli di Bolzano Bellunese, Belluno6.A.5. REGION OF TOSCANAContinental zones- Zona Valle del fiume Serchio: the water catchment area of the river Serchio from its sources to the barrier of Piaggione dam6.A.6. REGION OF UMBRIAContinental zones- Fosso di TerrÃ ¬a: the water catchment area of the river TerrÃ ¬a from its sources to the barrier below fish farm Ditta Mountain Fish, where the river TerrÃ ¬a joins the river Nera6.B. ZONES IN ITALY APPROVED WITH REGARD TO VHS6.B.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTOContinental zones- Zona Valle dei Laghi: water catchment area of the lakes of San Massenza, Toblino and Cavedine to the downstream barrier in the south part of the lake of Cavedine leading to the hydroelectric power station located in the Torbole municipality7.A. ZONES IN SWEDEN APPROVED WITH REGARD TO VHS- Sweden(6):- excluding the area of the west coast within a semicircle of 20 kilometres radius around the fish farm situated on the island of BjÃ ¶rkÃ ¶, as well as the estuaries and the water catchment areas of the rivers GÃ ¶ta and SÃ ¤ve up to each of their first migration barriers (situated at TrollhÃ ¤ttan and the inlet to the Aspen lake respectively).7.B. ZONES IN SWEDEN APPROVED WITH REGARD TO IHN- Sweden(7)8. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO VHS AND IHN- Great Britain(8)- Northern Ireland(9)- Guernsey(10)- The Isle of Man(11)(1) The water catchment areas and the coastal areas belonging thereto.(2) Including all continental and coastal areas within its territory.(3) Parts of water catchment areas.(4) Including all continental and coastal areas within its territory.(5) Including all continental and coastal areas within its territory.(6) Including all continental and coastal areas within its territory.(7) Including all continental and coastal areas within its territory.(8) Including all continental and coastal areas within its territory.(9) Including all continental and coastal areas within its territory.(10) Including all continental and coastal areas within its territory.(11) Including all continental and coastal areas within its territory."ANNEX II"ANNEX IIFISH FARMS APPROVED WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1. FISH FARMS IN BELGIUM APPROVED WITH REGARD TO VHS AND IHN>TABLE>2. FISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS AND IHN>TABLE>3.A. FISH FARMS IN GERMANY APPROVED WITH REGARD TO VHS AND IHN3.1. LOWER SAXONY>TABLE>3.2. THURINGIA>TABLE>3.3. BADEN-WÃ RTTEMBERG>TABLE>3.4. NORTH RHINE-WESTPHALIA>TABLE>3.5. BAVARIA>TABLE>3.6. SAXONY>TABLE>3.7. HESSEN>TABLE>3.8. SCHLESWIG-HOLSTEIN>TABLE>3.B. FISH FARMS IN GERMANY APPROVED WITH REGARD TO IHN3.B.1. THURINGIA>TABLE>4. FISH FARMS IN SPAIN APPROVED WITH REGARD TO VHS AND IHN4.1. REGION: AUTONOMOUS COMMUNITY OF ARAGON>TABLE>5.A. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS AND IHN5.A.1. ADOUR-GARONNE>TABLE>5.A.2. ARTOIS-PICARDY>TABLE>5.A.3. AQUITAINE>TABLE>5.A.4. DRÃ ME>TABLE>5.A.5. UPPER NORMANDY>TABLE>5.A.6. LOIRE-BRETAGNE>TABLE>5.A.7. RHIN-MEUSE>TABLE>5.A.8. RHÃ NE-MEDITERRANEAN-CORSICA>TABLE>5.A.9. SEINE-NORMANDY>TABLE>5.A.10. LANGUEDOC ROUSSILLON>TABLE>5.A.11. MIDI-PYRÃ NÃ ES>TABLE>5.A.12. ALPES DE HAUTE PROVENCE>TABLE>5.B. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS5.B.1. ARTOIS-PICARDY>TABLE>6.A. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS AND IHN6.A.1. REGION: FRIULI VENEZIA GIULIA>TABLE>6.A.2. REGION: AUTONOMOUS PROVINCE OF TRENTO>TABLE>6.A.3. REGION: UMBRIA>TABLE>6.A.4. REGION: VENETO>TABLE>6.A.5. REGION: VALLE D'AOSTA>TABLE>6.A.6. REGION: LOMBARDY>TABLE>6.A.7. REGION: TUSCANY>TABLE>6.B. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS6.B.1. REGION: AUTONOMOUS PROVINCE OF TRENTO>TABLE>7. FISH FARMS IN AUSTRIA APPROVED WITH REGARD TO VHS AND IHN>TABLE>"